Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 5, 2018

                                      No. 04-18-00492-CV

   Eric HOYELA, Jesus Oyuela, Cynthia Arredondo, Emede Barrera, Jose Leon Garcia Jr.,
Edelmira Gomez, Jorge Solis, Jorge Alberto Barrera, Jose Saenz, Alvaro Pena, Erika Madariaga,
        Gina Madariaga, Ester Madariaga, Maria Lamar Trevino, and Monica Aguirre,
                                         Appellants

                                                v.

                                  STARR COUNTY, TEXAS,
                                         Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-16-514
                       The Honorable Everardo Garcia, Judge Presiding


                                         ORDER
       Appellants’ brief was originally due October 12, 2018; however, the court granted an
extension of time until November 12. Appellants have filed another motion, asking for an
additional thirty days to file the brief.

        We grant the motion and order appellant’s brief due December 11, 2018 (sixty days
after the original due date). The court does not ordinarily grant extensions of more than sixty
days beyond the original due date. Counsel is therefore advised that no further extensions of
time will be granted absent a motion, filed before the brief is due, that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court